            Case 1:21-cr-00433-BAH Document 18 Filed 09/16/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     :
                                              :
                v.                            :      Criminal No. 21-cr-433 (BAH)
                                              :
GARY JAMES HARMON,                            :
                                              :
                         Defendant.           :

                    NOTICE REGARDING FAILURE TO REACH
               AGREEMENT ON PROPOSED CONDITIONS OF RELEASE

       The United States, by and through its attorney, the Acting United States Attorney for the

District of Columbia, respectfully submits the following Notice to the Court:

       1.       Pursuant to the Court’s instruction at the detention hearing on September 10, 2021,

the parties have conferred regarding potential conditions of release related to the transfer of

cryptocurrency assets.

       2.       Following the detention hearing on September 10, 2021, the government contacted

defense counsel via email to begin discussions about any transfer of cryptocurrency. In the final

email of the exchange, defense counsel stated that the defense was not sending anything until the

government sent proposed conditions of release.

       3.       On September 12, 2021, the defendant, through counsel, forwarded a draft brief to

the government that raised Fifth Amendment concerns about any transfer of cryptocurrency by the

defendant.

       4.       On September 13, 2021, after reviewing the defendant’s draft brief, the government

offered a set of proposed conditions of release to the defendant—triggered by and conditioned

upon the defendant’s mitigation of his flight risk through the full return of the cryptocurrency at

issue. See Ex. A. Although the government did not (and does not) agree that the proposed transfer
            Case 1:21-cr-00433-BAH Document 18 Filed 09/16/21 Page 2 of 3




of cryptocurrency raised Fifth Amendment issues, the government offered to extend limited act-

of-production immunity to the defendant. The government is under no obligation to offer any such

immunity at all. It offered to do so in this case as an accommodation to the defendant. The

government specified that its proposal was for limited act-of-production immunity for the transfer

itself, which would not restrict the government’s ability to make derivative use of any evidence or

information acquired as a result of any cryptocurrency transfer.

       5.       Further on September 13, 2021, the parties submitted a joint motion to continue the

detention hearing, then scheduled to resume on September 14, 2021, in order “to work toward a

mutually agreeable solution and an opportunity for defense counsel to speak with her incarcerated

client.” ECF No. 17. The Court granted the motion and continued the detention hearing until

September 17, 2021.

       6.       On September 15, 2021, the defense informed the government that the defense did

not agree to the government’s proposed terms as to derivative use. The defense also declined to

agree to a Kastigar waiver.

       7.       The government cannot agree to extend act-of-production immunity that would

restrict the government’s ability to make derivative use of evidence or information acquired as a

result of any cryptocurrency transfer. Doing so would place artificial limits on the government’s

ability to use and develop evidence related to the missing cryptocurrency, and raise the prospect

of burdensome Kastigar litigation. This would leave the government in a materially worse

evidentiary position than before—that is, worse than if the government declined to reach any

agreement at all. Were the defendant to return any cryptocurrency without an agreement, no such

derivative use restrictions would otherwise apply to evidence created by defendant’s voluntary

actions.



                                                 2
             Case 1:21-cr-00433-BAH Document 18 Filed 09/16/21 Page 3 of 3




        8.       Accordingly, the parties have been unable to reach agreement on proposed

conditions of release.

        9.       The government reiterates its concerns regarding the missing cryptocurrency. As

articulated in the Government’s Memorandum in Support of Pretrial Detention, ECF No. 10, and

in argument at the September 10, 2021 detention hearing, the defendant’s ability to remotely access

and spend cryptocurrency worth tens of millions dollars 1 raises substantial risk of flight and

obstruction of justice concerns.


                                                    Respectfully submitted,
                                                    CHANNING D. PHILLIPS
                                                    ACTING UNITED STATES ATTORNEY
                                                    D.C. Bar No. 415793


                                           BY:      /s/ Christopher B. Brown
                                                    Christopher B. Brown, D.C. Bar No. 1008763
                                                    Assistant United States Attorney
                                                    U.S. Attorney’s Office for the District of Columbia
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-7153
                                                    Christopher.Brown6@usdoj.gov

                                                    /s/ C. Alden Pelker
                                                    C. Alden Pelker, Maryland Bar
                                                    Trial Attorney, U.S. Department of Justice
                                                    1301 New York Ave., N.W., Suite 600
                                                    Washington, D.C. 20005
                                                    (202) 616-5007
                                                    Catherine.Pelker@usdoj.gov




1
  As of the date of filing, 712.6 BTC was valued at approximately $34,065,059.10. See https://coinmarketcap.com
(last accessed Sept. 16, 2021) (showing BTC at $47,803.90). Even adjusting for the defendant’s millions of dollars
in expenditures in recent months, tens of millions of dollars’ worth of bitcoin remains outstanding. The
16,079,260.6675007 in Dogecoin purchased by the defendant on February 12, 2021, which is also unaccounted for, is
currently valued at approximately $3,886,357.30. See id. (showing DOGE at $0.2417).

                                                        3
